Citation Nr: 1411570	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-18 665	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to nonservice-connected VA pension benefits.

2. Entitlement to special monthly pension based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	John E. Walus, Attorney

WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel
INTRODUCTION

The appellant had confirmed active duty for training (ACDUTRA) from December 31, 1973 to May 4, 1974, with additional service in the United States Army Reserve from January 16, 1979 to May 18, 1979 with 106 days lost due to absence without leave.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 determination of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

In September 2011, the appellant testified before the undersigned Veterans Law Judge at a hearing held at the VA Regional Office in Detroit, Michigan.  A transcript of the hearing is associated with the record.


FINDING OF FACT

The most probative evidence of record does not establish that the appellant had active military service for 90 days or more during a period of war, active military service during a period of war and was discharged or released from such service for a service-connected disability, active military service for a period of ninety consecutive days or more and such period began or ended during a period of war, or active military service for an aggregate of ninety days or more in two or more separate periods of service during one period of war.


CONCLUSIONS OF LAW

1. The criteria for nonservice-connected VA pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.314, 3.321, 3.342, 4.15, 4.16, 4.18 (2013).

2. The criteria for special monthly pension on the basis of the appellant being in need of the regular aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1501, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in August 2010 satisfied the duty to notify provisions with respect to the benefits sought and notified the appellant of the criteria for consideration in establishment of an effective date in the event of award of the benefit(s) sought.

The United States Court of Veterans Appeals has held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  The appellant was advised of the legal criteria pertinent to the issue, and there is no factual dispute to which further development of the evidence would be pertinent.  The appellant has submitted his contentions and has not identified any outstanding evidence that would support the claim.

Nonservice-connected VA Pension Benefits

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b)(3).  A Veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions:  (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  For VA purposes, the Vietnam War era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A) (West 2002); 38 C.F.R. § 3.2(e), (f) (2013).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  

ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24) ; 38 C.F.R. § 3.6(a).

The appellant's DD Form 214's of record establish that the appellant had ACDUTRA from December 31, 1973 to May 4, 1974, and Reserve service from January 16, 1979 to May 18, 1979 with 106 days lost.  In a response received in October 2010 to a VA inquiry, the National Personnel Records Center informed VA that the appellant had performed no active duty other than for training purposes.  

Service connection has not been established for the appellant for any disability.

Pursuant to applicable law noted above which defines active military service, in the absence of demonstration of a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA, the appellant's ACDUTRA service from December 31, 1973 to May 4, 1974 does not constitute active military service.  Further, due to the 106 days lost during his period of service from January 16, 1979 to May 18, 1979, the 90-day service requirement is not met for this period of service.  See 38 C.F.R. § 3.15 (2013).  As such, he does not meet the legal requirements for entitlement to pension benefits.  

The Board recognizes that a VA letter issued to the appellant dated June 22, 2009 certified that he had had active duty with the Army from December 31, 1973 to May 4, 1974.  However, such letter from VA lacked the requisite specificity as to the type of service as compared with that set forth in official service department records.  See 38 C.F.R. § 3.203 (2013).  In addition, although the appellant's DD-214 of record indicates he had four months and nineteen days of active service prior to his entrance into active duty in January 1979, such reference to active service is not pursuant to the definition contained in 38 C.F.R. 38 U.S.C.A. § 3.6.  Hence, the appeal for entitlement to VA pension benefits is denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).

Special Monthly Pension Based on Aid and Attendance

Special monthly pension is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran shall be considered to be in need of regular aid and attendance if: he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See also 38 C.F.R. § 3.351(c).

As it has been determined above that the appellant is not entitled to VA pension benefits, he is not eligible for special monthly pension benefits pursuant to applicable law.  Hence, the appeal for entitlement to special monthly pension benefits is denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  



ORDER

Entitlement to nonservice-connected VA pension benefits is denied.

Entitlement to special monthly pension based on the need for regular aid and attendance is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


